Citation Nr: 0206701	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for arteriosclerotic 
cardiovascular disease, hypertension and diabetes mellitus on 
a direct basis or as secondary to service-connected familial 
Mediterranean fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The claimant served on active duty in the United States Air 
Force from March 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998 
from the Department of Veterans Affairs (VA) Regional Office 
& Insurance Center (RO) in St. Paul, Minnesota, which 
confirmed and continued a 0 percent rating for periodic 
disease, also known as familial Mediterranean fever, and 
denied entitlement to service connection for arteriosclerotic 
cardiovascular disease, hypertension and diabetes mellitus as 
secondary to the service-connected familial Mediterranean 
fever.  Following the veteran's February 1999 personal 
hearing, a Hearing Officer's decision of June 1999 granted an 
increased rating of 20 percent for his service-connected 
familial Mediterranean fever, and continued the denial of the 
remaining issues.  A subsequent rating decision of May 2000 
increased the evaluation for the claimant's service-connected 
familial Mediterranean fever to 60 percent, and continued the 
denial of the remaining issues.  In June 2000, the claimant 
stated that he was satisfied with the 60 percent evaluation 
assigned for his service-connected familial Mediterranean 
fever and wished to terminate his appeal regarding that 
issue, while expressing an intention to continue his appeal 
for service connection for arteriosclerotic cardiovascular 
disease, hypertension and diabetes mellitus as secondary to 
his service-connected familial Mediterranean fever.  

This case was previously before the Board in September 2000, 
at which time the Board found that arteriosclerotic 
cardiovascular disease, hypertension and diabetes mellitus 
were not demonstrated during active service and were 
initially shown many years following final service 
separation.  The Board further determined that the claims for 
service connection for arteriosclerotic cardiovascular 
disease, hypertension and diabetes mellitus as secondary to 
service-connected familial 
Mediterranean fever were well-grounded, and remanded those 
issues to the RO for additional development of the evidence, 
to include additional VA medical examinations and opinions, 
and for readjudication on the merits.  The requested actions 
have been satisfactorily completed, and the case is now 
before the Board for further appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the claimant and his representative were notified of the 
provisions of the VCAA regarding VA's duty of notification to 
the claimant of required information and evidence and its 
duty to assist him in obtaining all evidence necessary to 
substantiate his claims by RO letter of February 2, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  In general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00; Janssen 
v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The RO has obtained the 
claimant's complete service medical records, as well as all 
private and VA medical records identified by the claimant.  
The claimant has undergone comprehensive VA examinations in 
December 1971, in December 1976, and in August 1976, as well 
as additional VA medical examinations with medical opinions 
in October 1997, in January 2000, and in June 2001.  He was 
afforded a personal hearing in February 1999 before an RO 
Hearing Officer.  The claimant has not argued a notice or 
duty to assist violation under the VCAA, and the Board finds 
that there is no question that the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  Arteriosclerotic cardiovascular disease, hypertension and 
diabetes mellitus were not demonstrated or diagnosed during 
active service, at the time of service separation, or during 
the initial postservice year, and were initially shown many 
years following final service separation.

3.  Competent medical evidence and opinion establishes that 
the claimant's arteriosclerotic cardiovascular disease, 
hypertension and diabetes mellitus were not caused or 
worsened by his service-connected familial Mediterranean 
fever. 


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease, hypertension or 
diabetes mellitus were not incurred in or aggravated by 
active service, and the service incurrence of 
arteriosclerotic cardiovascular disease, hypertension or 
diabetes mellitus may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5107(a) (West Supp. 2001); 38 C.F.R. 
§ 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).  

2.  Arteriosclerotic cardiovascular disease, hypertension or 
diabetes mellitus were not caused or worsened by service-
connected familial Mediterranean fever.  38 U.S.C.A. §§ 1110, 
5107(a) (West Supp. 2001); 38 C.F.R. § 38 C.F.R. §§ 3.102, 
3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439,448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that his current arteriosclerotic 
cardiovascular disease (ASCD), hypertension and diabetes 
mellitus were caused or worsened by his service-connected 
familial Mediterranean fever, and that he is entitled to 
secondary service connection for each of those disabilities.  



I.  The Evidence

The veteran's service entrance examination disclosed no 
pertinent abnormalities.   His service medical records 
reflect multiple episodes of abdominal cramps, nausea, 
vomiting, and diarrhea.  He was hospitalized in October 1969 
for evaluation of abdominal pain, associated with episodes of 
chills, fever, diarrhea, headaches, occasional photophobia, 
and several instances of right pleuritic chest pain.  He 
stated that he had a history of recurring abdominal pain, 
with vomiting, diarrhea, fever, headaches and photophobia 
every four to six weeks, going back approximately six years 
with onset while a sophomore in high school.  A single 
elevated blood pressure reading of 150/100 was noted on 
admission, while on physical examination various findings 
were recorded, including mild guarding in the right mid and 
upper abdomen, without rebound, and moderate generalized 
tenderness to deep palpation, with normal bowel sounds.  The 
remainder of his general physical examination disclosed no 
abnormalities, and an upper gastrointestinal series with 
small bowel follow through, excretory urogram, oral 
cholecystogram, chest X-ray, and laboratory studies were all 
within normal limits.  

The final diagnosis was periodic disease manifested by 
recurring episodes of severe, incapacitating abdominal pain 
associated with headache, severe malaise and chest pain and 
with or without fever, with no known effective therapy.  It 
was indicated that the episodes had had their onset prior to 
his entry onto active duty.  An October 1970 report of 
medical examination for Medical Board proceedings showed that 
the claimant denied high or low blood pressure, and that his 
blood pressure was 130/80, an electrocardiogram was normal, 
and urinalysis revealed that blood sugar was negative.  The 
service Medical Board determined that the veteran's condition 
existed prior to service entry, but was aggravated by his 
active military duty, and that he was unfit for further 
military service.  His disability was considered to be 60 
percent disabling, with the preexisting disability evaluated 
as 30 percent disabling, and a net compensable evaluation of 
30 percent.  A service Physical Evaluation Board placed him 
on the Temporary Disability Retired List (TDRL), effective 
January 6, 1971, with a net disability evaluation of 30 
percent.  

The claimant's original application for VA disability 
compensation benefits, received at the RO in January 1971, 
sought service connection for periodic fever associated with 
abdominal pain every four to six weeks.  A rating decision of 
January 1971 granted service connection for a recurrent, 
atypical periodic disease, evaluated as 30 percent disabling.  

A report of VA general medical examination, conducted in 
December 1971, showed that the veteran stood 5 feet, 11 
inches tall, and was moderately overweight, with a normal 
cardiovascular system, blood pressure of 126/80, normal 
respiration, and a normal chest X-ray.  A special 
gastrointestinal examination cited the claimant's complaints 
of tenderness in the right upper and lower quadrant, and his 
history of recurring abdominal pain since high school, with 
vomiting, diarrhea, fever, and headaches; inservice 
hospitalizations and extensive work-ups, and subsequent 
placement on the TDRL.  On examination, the examining 
physician noted that the claimant was visibly overweight, 
with fairly heavy superficial fat of the abdomen, and no 
evidence of splenomegaly.  Laboratory tests showed that blood 
glucose was within normal limits, while uric acid was 
slightly elevated.  The gastrointestinal diagnosis was 
periodic disease, unclassified, atypical.  

While on the TDRL, the veteran was hospitalized by the 
service department for routine evaluation of his periodic 
disease in May 1972 and again in November 1973.  He had 
continued to have attacks of nausea and dizziness, severe 
headaches, persistent abdominal pain, malaise and 
intermittent fever.  Various findings were recorded on 
physical examination, including a blood pressure reading of 
125/80 in May 1972.  His heart and vascular system was normal 
on both occasions, electrocardiograms were normal on both 
occasions, and chest X-rays were negative.  Laboratory 
studies revealed no abnormalities, urinalysis was negative 
for sugar, and blood sugar was normal on both evaluations.  
In November 1973, he denied high or low blood pressure, while 
his weight was noted to range between 200-210 pounds, and his 
blood pressure was 140/90.  The final diagnoses included 
periodic disease, manifested by recurring episodes of severe 
incapacitating abdominal pain, nausea, dizziness, associated 
with headache, severe malaise and fever.  The veteran was 
removed from the TDRL and discharged in March 1974.
A report of routine future VA general medical examination, 
conducted in December 1975, disclosed that the claimant 
weighed 218 pounds, with a maximum weight of 225 in the past 
year.  Cardiovascular examination disclosed a normal sinus 
rhythm, with no thrills, rubs or murmurs, no cardiomegaly, 
normal peripheral pulses, blood pressure of 122/80, and a 
normal heart and lungs on chest X-ray.  Urinalysis was 
negative for glucose or occult blood.  A special 
gastrointestinal examination disclosed no masses, rigidity, 
fluid or distention, moderate tenderness and spasticity of 
the colon in the right and left lower quadrants, normal bowel 
sounds, a negative rectal examination, and no evidence of 
hepatomegaly or splenomegaly.  Blood tests were within normal 
limits, FANA and LE prep tests were negative, kidney and 
liver function tests were normal, and stool was negative for 
ova and parasites.  The pertinent diagnosis was periodic 
disease (by history), no evidence of lupus erythematosus.  

A rating decision of February 1996 reduced the evaluation of 
the claimant's service-connected recurrent, atypical periodic 
disease to a noncompensable rating, and he filed a Notice of 
Disagreement.  He was issued a Statement of the Case, but 
failed to submit a Substantive Appeal, and the appeal period 
expired after one year.

A VA general medical examination, conducted in August 1976, 
disclosed that the claimant stood 5 feet, 10 inches tall, 
weighed 216 pounds, with a maximum weight of 230 pounds in 
the past year, and was described as "heavy."  
Cardiovascular examination disclosed a regular cardiac 
rhythm, with no murmurs, no cardiomegaly, normal peripheral 
pulses, and a normal heart and lungs on chest X-ray.  Blood 
pressure readings were 140/90, 134/90, and 126/ 84, and an 
electrocardiogram was within normal limits.  Urinalysis was 
negative for glucose, and blood sugar was normal.  

An RO request for the metabolic records from the claimant's 
October 1969 service hospitalization resulted in additional 
service medical records pertaining to the claimant's medical 
Board proceedings and postservice examinations, including 
blood pressure readings as reported above, but included no 
metabolic records from the claimant's October 1969 service 
hospitalization.  

A VA hospital summary, dated in December 1976, showed that 
the claimant was admitted for evaluation of his service-
connected recurrent, atypical periodic disease.  
A clinical history of his illness was noted, the findings on 
physical examination were reported to be relatively 
unremarkable, and there was thought to be some psychogenic 
overlay to his recurrent episodes.  The claimant's chest and 
cardiac examination were normal, an electrocardiogram was 
within normal limits, and laboratory tests were normal.  
Examination disclosed no adenopathy, bowel sounds were 
normal, and no abdominal masses, rebound, rigidity, or 
tenderness was noted in the abdomen.  The claimant's 
recurrent, atypical periodic disease was thought possibly to 
be Mediterranean fever, noting his Irish ancestry.  He 
remained asymptomatic during hospitalization, and there was 
no discernible organic disease.  The pertinent diagnosis was 
chronic, persistent intermittent illness thought possibly 
secondary to Mediterranean fevers.  

VA outpatient treatment records, dated in December 1977, 
noted the claimant's recent admission for evaluation of his 
service-connected recurrent, atypical periodic disease, with 
no recurrence of such episodes during hospitalization, and 
normal laboratory findings.  His blood pressure was currently 
134/84, pulse rate was 80, his chest was clear, and his 
abdomen was obese and soft.  

In August 1997, the veteran submitted a claim for service 
connection for a heart condition, for high blood pressure, 
and for diabetes mellitus as secondary to his service-
connected recurrent, atypical periodic disease, now evaluated 
as familial Mediterranean fever.  He cited private and VA 
medical treatment for those conditions, requested a VA 
compensation examination, and appointed a service 
organization to represent him.  The RO requested copies of 
private and VA medical records identified by the claimant.  

Private treatment records from Fairview-University Medical 
Center, dated in November 1980, show, in pertinent part, that 
the claimant was seen at the University of Minnesota 
Hospitals in November 1980 after a traumatic injury to his 
left ankle.  On admission, he complained of a few non-
specific, short episodes of chest pain.  Cardiovascular 
examination disclosed a regular cardiac rate and rhythm 
without murmurs, and a chest X-ray revealed that his heart 
was normal in shape and size.  His bowel sounds were normal, 
and he was seen in consultation for his "periodic familial 
fever and hypertension" but no findings of active familial 
Mediterranean fever were recorded.  On hospital discharge, he 
was instructed to treat his familial Mediterranean fever with 
Colchicine if he had any attacks, and medication for his 
hypertension was prescribed.  The assessment at hospital 
discharge was compression fracture, left tibial plateau; and 
familial Mediterranean fever with associated hypertension.  

Additional medical records of the claimant from the 
University of Minnesota Hospitals, dated in March 1991, show 
that he was seen for elevated blood sugars over the past few 
days.  He indicated that he took no medications; that he had 
been overweight; that he did not get much exercise; that his 
diet consisted primarily of junk foods and sweets; and that 
he drinks up to a 12-pack of Coke daily.  He weighed 268 
pounds, and blood sugar was 314, with a post-prandial blood 
sugar of 360.  The diagnosis/impression was diabetes 
mellitus.  The examiner discussed recommended nutrition and 
consultation, appropriate dietary, exercise and body weight 
management, oral hyperglycemics, and insulin therapy with the 
claimant.  A follow-up entry shows that the claimant had 
begun an exercise walking program and was monitoring his 
blood sugar, with average blood sugar readings between 105 
and 130 for the past 10 days.  The assessment was probable 
Type II diabetes, with good initial response, while the 
diagnosis/impression was adult onset diabetes (Type II).  
Blood chemistry in March 1991 revealed creatinine of 1.4 
mg/dl, versus a normal range of 0.3 to 1.3 mg/dl, and glucose 
of 292 mg/dl versus a normal range of 72-106 mg/dl.  An entry 
in April 1991 shows that the claimant was maintaining his 
weight and exercise program; that his weight was down to 263 
pounds; that his blood pressure was 133/79; that his glucose 
levels ranged between 110 and 130, with elevations to 190 
after large meals; and that he was described as doing well.  
A May 1991 entry shows that his heart and lungs were 
negative, fundi were benign, and blood pressure was 133/82.  
An entry in August 1991 noted glucose levels averaging 110, 
blood pressure in the 130-140 over 80-90 range, while 
findings in November 1991 showed that the claimant was being 
followed for diabetes and obesity, with glucose levels 
averaging 108-120, clinic blood pressure readings averaging 
120/80 or lower, and weight of 260 pounds.

Additional private medical records from the University of 
Minnesota Hospitals, dated in March 1996, show that the 
claimant was admitted with complaints of chest pain.  He 
denied any prior history of heart trouble, but reported that 
he was under a lot of stress as a salesperson.  He was noted 
by history to be an insulin-dependent diabetic [sic] with a 
history of familial Mediterranean fever in the past, and no 
current gastrointestinal complaints or esophageal symptoms.  
Examination on admission revealed a regular cardiac rate and 
rhythm, with no murmurs, carotid bruits, and the heart was 
normal in size, while an electrocardiogram disclosed an old 
inferior myocardial infarction, age undetermined.  The 
assessment was coronary artery disease, rule out old 
recurrent angina.  The claimant requested that his records be 
transferred to the VAMC, Minneapolis, for further diagnostic 
therapeutic work if necessary.  

VA outpatient treatment records dated in March 1996 show that 
the claimant was seen at the VAMC, Minneapolis, in March 1996 
for an evaluation of his chest pain.  His cardiac risk 
factors included diabetes mellitus, obesity, and elevated 
cholesterol.  The diagnosis was stable angina, and cardiac 
catheterization was recommended.  On admission in March 1996, 
he reported the onset of pressure or aching in the right 
parasternal area in the third week in February 1996, without 
shortness of breath, nausea, vomiting, or diaphoresis, 
resolving spontaneously.  His cardiac risk factors were 
described as "only diabetes."  Examination disclosed that 
the claimant was obese, with a regular cardiac rate and 
rhythm, a II/VI systolic murmur at the lower left sternal 
border, and chest X-ray revealed no cardiomegaly, infiltrate 
or effusion.  Cardiac catheterization revealed a proximal 
left anterior descending lesion (90 percent), and stent 
placement was accomplished.  The diagnoses at hospital 
discharge were arteriosclerotic cardiovascular disease with 
cardiac catheterization significant for 90 percent proximal 
left anterior descending lesion, otherwise no significant 
disease in the circumflex or right coronary system; Diabetes, 
Type II; and history of familial Mediterranean fever.  

The claimant was admitted to the VA medical facility 
overnight 10 days later with complaints of chest pain.  
Cardiac enzymes were negative, myocardial infarction was 
ruled out, and he underwent a repeat cardiac catheterization 
which revealed a patent left anterior descending stent and no 
significant change in the other vessels, while an 
echocardiogram disclosed anteroapical dyskinesias and a mild 
left ventricular hypertrophy.  The claimant was noted to have 
three problems: (1) chest pain, as described above; (2) 
hyperlipidemia, with aortic stenosis and elevated 
triglycerides of nearly 400 and normal liver function, and 
(3) diabetes mellitus, treated with diet only until starting 
on an oral hypoglycemic in early March 1996.  Outpatient 
treatment records through September 1997 show that he 
continued to be followed for coronary artery disease, 
noninsulin-dependent [sic] diabetes mellitus, and a history 
of familial Mediterranean fever, with appropriate 
medications.  

In October 1997 the veteran provided an excerpt from a 
medical publication pertaining to periodic disease, including 
familial Mediterranean fever.  Familial Mediterranean fever 
was described as a hereditary disorder carried by a recessive 
gene, typically with onset an early age, and manifested by 
multiple clinical syndromes occurring in paroxysms, most 
frequently involving the abdomen.  It was indicated that the 
condition involved electrocardiographic changes on occasion 
which were limited to ST-segment and T-wave changes 
suggesting the presence of pericarditis, or amyloidosis.

An October 1997 report of VA general medical examination, 
with studies for infectious diseases, immune disorders, 
nutritional deficiencies and endocrinology, cited the 
examiner's review of the claims folder, including the 
claimant's evaluation for recurrent, atypical periodic 
disease while in service, as well as his postservice private 
and VA treatment, and noted diagnoses of a compression-type 
fracture of the tibial plateau, and familial Mediterranean 
fever with associated hypertension.  He noted that familial 
Mediterranean fever, a familial paroxysmal polyserositis (or 
so-called periodic disease) is "an inherited disorder of 
unknown etiology characterized by recurrent episodes of 
fever, peritonitis and/or pleuritis.  Arthritis, skin lesions 
and amyloidosis are seen in some patients", citing 
Harrison's Principles of Internal Medicine, 14th Ed.  The 
clinical findings on physical examination were reported in 
detail, while no findings of infectious diseases, immune 
disorders, and nutritional deficiencies were noted.  
Urinalysis disclosed no abnormal findings, hematology 
revealed no evidence of an elevated white cell count, and 
very slightly diminished hemoglobin and hematocrit, while a 
complete blood count revealed elevated glucose and very 
slightly elevated sodium, but was otherwise unremarkable, and 
kidney and liver function tests were within normal limits. 

The clinical assessment included essential hypertension; 
exogenous obesity; Type II diabetes mellitus; coronary 
disease, status post stent placement March 1996; and periodic 
disease, i.e., familial Mediterranean fever, manifesting as 
polyserositis with fever.  The examiner commented that his 
review of the information supplied by the veteran from the 
Medical Clinics of North America and his own review of the 
most recent medical textbook (cited above) showed that 
hypertension and diabetes were not associated with the 
familial Mediterranean fever; and that neither the high blood 
pressure, the heart condition, nor the diabetes were 
aggravated by the familial Mediterranean fever.  The VA 
examiner expressed his medical opinion that the claimant's 
obesity was the primary reason he had Type II diabetes 
mellitus, that his coronary disease and hyperlipidemia most 
likely reflected dietary factors; and that coronary artery 
disease, hypertension, and diabetes were not associated with 
familial Mediterranean fever.  

Based upon the foregoing, a rating decision of February 1998 
denied service connection for heart disease, hypertension, 
and diabetes mellitus as secondary to service-connected 
familial Mediterranean fever, giving rise to this appeal.

At his personal hearing held in February 1999 before an RO 
Hearing Officer, the claimant testified that while he had 
been hospitalized at Fitzsimons Army Hospital, a physician 
who was a specialist in familial Mediterranean fever told him 
that he would have problems in the future as a result of the 
disease.  He related that the physician had informed him that 
hypertension was a possible problem resulting from the 
disease.  During the hearing the claimant's representative 
read portions of the October 1997 VA examiner's report, and 
asked that an opinion be obtained from an expert regarding 
whether there was any relationship between the veteran's 
heart disease, hypertension and diabetes mellitus and his 
familial Mediterranean fever.  He further asked that the 
claimant's familial Mediterranean fever be evaluated under 
diagnostic code 6354 as analogous to chronic fatigue 
syndrome.  A transcript of the testimony is of record.  

Following his testimony, the claimant submitted into evidence 
a calendar he had maintained for the months of January and 
February 1999 showing symptoms which he related to his 
service-connected familial Mediterranean fever, but no 
cardiac symptoms, hypertension or elevated blood sugar.  

A rating decision of June 1999 continued the denial of 
service connection for arteriosclerotic cardiovascular 
disease, hypertension and diabetes mellitus as secondary to 
the claimant's service-connected familial Mediterranean 
fever.

A report of special VA examination for chronic fatigue 
syndrome, conducted in January 2000, noted the claimant's 
history of pre-service familial Mediterranean fever, and his 
treatment for that condition at Fitzsimons General Hospital 
while on active duty.  He cited his review of the claims 
folder, and of an elaborate diary provided by the claimant 
showing periodicity and symptoms of attacks of that disease.  
He stated that the claimant's diseases included so-called 
familial Mediterranean fever or periodic disease; diabetes 
mellitus diagnosed in 1991 and well-controlled; hypertension 
which the claimant stated occurred with his periodic disease; 
a reported myocardial infarction with stent placement in 
March 1996, with good results; and chronic obesity.  
Examination revealed that the claimant was obese and weighed 
269 pounds; that his blood pressure was 180/90, with a 
regular pulse rate of 76; that he had a normal heart and 
lungs, and good pedal pulses, without adenopathy; that the 
liver edge was palpable; and that there was no evidence of 
neuropathy.  An electrocardiogram disclosed a normal sinus 
rhythm, with evidence of an old myocardial infarct, age 
indeterminate; a chest X-ray revealed that the heart size and 
mediastinal structures were within normal limits, and no 
acute infiltrate was found.  The diagnoses were periodic 
disease (familial Mediterranean fever); diabetes mellitus; 
hypertension; arteriosclerotic cardiovascular disease with 
myocardial infarction in 1996; and obesity.
A May 2000 rating decision continued the denial of service 
connection for arteriosclerotic cardiovascular disease, 
hypertension and diabetes mellitus as secondary to the 
claimant's service-connected familial Mediterranean fever.  

As noted, this case was previously before the Board in 
September 2000, at which time the Board found that 
arteriosclerotic cardiovascular disease, hypertension and 
diabetes mellitus were not demonstrated during active service 
and were initially shown many years following final service 
separation.  The Board further determined that the claims for 
service connection for arteriosclerotic cardiovascular 
disease, hypertension and diabetes mellitus as secondary to 
service-connected familial Mediterranean fever were well-
grounded, and remanded those issues to the RO for additional 
development of the evidence, to include additional VA medical 
examinations and opinions, and for readjudication of those 
claims on the merits.  

On remand, the RO advised the veteran of VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate his claims, as required by the 
VCAA, and asked that he submit any additional private or VA 
medical evidence supporting his claim that his 
arteriosclerotic cardiovascular disease, hypertension and 
diabetes mellitus are secondary to his service-connected 
familial Mediterranean fever, including a medical opinion 
from his private physician.  

In his response, the claimant stated that he had no 
additional private medical records to submit.  He asked that 
the RO try to obtain daily records from his inservice 
hospitalization at the Fitzsimons General Hospital in 1969 
and 1970, which he believed would show elevated blood 
pressure readings.  He submitted two excerpts from medical 
journals, the first of which stated that in persons with 
familial Mediterranean fever (FMF), renal involvement was 
usually in the form of amyloidosis; that in one study, 28 out 
of 208 children with FMF showed typical clinical features of 
vasculitis; that in protracted febrile attacks lasting 
several weeks, which were often difficult to distinguish from 
FMF attacks, hypertension, thrombocystitis, and dramatic 
responses to corticosteroid therapy that was observed was 
different from what was observed in classical FMF attacks; 
and suggested that FMF predisposes to vasculitis with renal 
involvement.  

The second excerpt from a medical journal submitted by the 
claimant, titled "Polyarteritis nodosa and familial 
Mediterranean fever", stated that in the case of a 22-year-
old FMF patient who was hospitalized with continuous fever, 
myalgia, hypertension, vertigo and a petechial rash, together 
with laboratory findings of hyperglobulinemia, 
thrombocystitis, and a leukemoid reaction, and hemorrhage of 
a renal aneurysm, his condition remained stable after 12 
months of treatment with cyclophosphamide, prednisone, and 
antihypertensive medications, providing an example of 
polyarteritis associated with FMF.  

A June 2001 report of VA examination for diabetes mellitus 
cited the claimant's statement that he had been diagnosed 
with diabetes mellitus for approximately 10 years, with 
fluctuating blood sugars, and had a history of hypertension, 
but denied any current visual complaints.  Ophthalmologic 
examination was essentially normal, with no evidence of 
diabetic retinopathy.  The assessment was diabetes mellitus 
for 10 years with varying blood sugar control, and no 
evidence of diabetic retinopathy; and hyperopia astigmatism, 
presbyopia, with corrected vision to 20/25 in the right eye 
and 20/20 in the left eye.  

A report of special VA cardiovascular examination, with 
studies for infectious diseases, immune disorders, 
nutritional deficiencies, and endocrinology, conducted in 
June 2001, cited the claimant's history of preservice 
familial Mediterranean fever, improved since 1996, but still 
symptomatic on an intermittent basis; type II diabetes, 
diagnosed in 1991, with risk factors of family history and 
excessive weight, and no evidence of retinopathy or 
nephropathy; and arteriosclerotic heart disease with an 
inferior myocardial infarction, status post angioplasty and 
stent, with some left ventricular hypertrophy and 
intermittent transient, non-exertional apical pain.  The 
examiner cited the claimant's assertion that hypertension was 
noted during his inservice hospitalization; that he was begun 
on treatment; and that he is currently taking Atenolol and 
Lisinopril, with poor control of his blood pressure.  
Examination disclosed that the claimant stood 5 feet, 10 
inches tall, weighed 262 pounds, and was obese; a Grade I 
narrowing of the retinal arterioles was present; his heart 
was not enlarged, no murmurs were noted, and his blood 
pressure was 140/90; his chest was clear to auscultation and 
percussion, and chest X-ray was negative; no masses or 
tenderness of the abdomen were found; and neurological 
examination was negative.  Laboratory tests showed that 
urinalysis was negative for glucose, while blood sugar and 
blood urea nitrogen were elevated, and kidney and liver 
function tests were otherwise within normal limits.  The 
diagnoses were periodic Mediterranean fever; Type II diabetes 
with poor control; mild diabetic peripheral neuropathy; 
essential hypertension with poor control; hyperlipidemia; 
musculoskeletal headaches; exogenous obesity; and 
arteriosclerotic heart disease, status post myocardial 
infarction, Functional Class I, met level 10.  
The examiner stated that in his medical opinion, there was no 
basis for a relationship between the claimant's diabetes 
mellitus, hypertension, and arteriosclerotic heart disease 
and his periodic Mediterranean fever; and that his 
arteriosclerotic heart disease might well be a combination of 
risk factors including both hypertension and diabetes 
mellitus.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including arteriosclerosis, cardiovascular-renal disease, 
including hypertension, and diabetes mellitus, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(b) (2001).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001).  

In Allen v. Brown, 7 Vet. App. 439,448 (1995), the Court 
held, in pertinent part, that the term "disability" as used 
in  38 U.S.C.A. § 1110 refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated (emphasis in original).  Thus, pursuant to 
38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.
The Board is not required to accept every bald assertion made 
by a veteran as to service incurrence or aggravation of a 
disability.  See  Smith v. Derwinski.  2 Vet. App. 137, 140 
(1992).  Rather, the Board's decisions must be based on the 
entire record and upon consideration of all evidence and 
applicable provisions of law and regulations.  38 U.S.C.A. 
§ 7104(a) (West Supp. & Supp. 2001).  Smith, id.

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  The Court has 
further held that a veteran's statements are competent as to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. 
Brown,  8 Vet. App. 398, 405 (1995).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Direct or Presumptive Service Connection

The claimant has contended, in pertinent part, that he had 
multiple elevated blood pressure readings during his 
inservice hospitalization in 1969 and 1970; that he believes 
that such signaled the onset of his current hypertension; 
that he was told by one of his service physicians that he 
would have problems in the future as a result of the disease; 
and that the physician had informed him that hypertension was 
a possible problem resulting from the disease.  

The record shows that arteriosclerotic cardiovascular 
disease, hypertension, or diabetes mellitus were not 
demonstrated or diagnosed during the claimant's period of 
active service, at the time of service separation, within the 
initial postservice year, or for many years following final 
service separation.  Instead, his service medical records are 
silent for complaint, treatment, findings or diagnoses of 
those disabilities, and hypertension was initially shown in 
November 1980, more than nine years after service separation, 
while diabetes mellitus was first diagnosed in March 1991, 20 
years after his discharge from service, and arteriosclerotic 
cardiovascular disease was initially demonstrated and 
diagnosed in March 1996, 25 years after service discharge.  

While a single isolated instance of elevated blood pressure 
was shown on service hospital admission in October 1969, no 
subsequent elevated findings were reported, an 
electrocardiogram was normal, and there was no finding or 
diagnosis of hypertension.  More particularly, an October 
1970 report of medical examination for Medical Board 
proceedings showed that his heart and vascular system were 
normal, his blood pressure was 130/80, an electrocardiogram 
was normal, and urinalysis revealed that blood sugar was 
negative.  Neither the service Medical Board proceedings nor 
the Physical Evaluation Board proceedings noted any 
complaint, treatment, findings or diagnosis of a heart or 
vascular condition, including hypertension.  Further, the 
claimant's original application for VA disability 
compensation benefits, received at the RO in January 1971, 
made no mention of arteriosclerotic cardiovascular disease or 
hypertension.  

The absence of any clinical findings of elevated blood 
pressure, except on the single occasion noted, or of a 
diagnosis of hypertension at any time during active service, 
including during the claimant's lengthy period of 
hospitalization, militates against a conclusion that 
hypertension was clinically manifest during service.  The 
claimant's testimony that he was told by one of his service 
physicians that he would have problems in the future as a 
result of the disease; and that the physician had informed 
him that hypertension was a possible problem resulting from 
the disease is not corroborated or substantiated in the 
evidentiary record.  

In addition, the December 1971 report of VA examination 
showed that the claimant had a normal cardiovascular system, 
blood pressure of 126/80, a normal chest X-ray, and 
laboratory tests showed that blood glucose was within normal 
limits, while on TDRL examinations in May 1972 and November 
1973, his heart and vascular system were normal, 
electrocardiograms were normal, chest X-rays were negative, 
and laboratory studies showed that blood sugar was normal on 
both evaluations.  Blood pressure was 125/80 in May 1972, 
when he weighed 190 pounds, and 140/90 in November 1973, when 
his weight had increased to between 200-210 pounds.  Even so, 
there was no finding or diagnosis of arteriosclerotic 
cardiovascular disease or hypertension, and no evidence of 
elevated blood sugars consistent with diabetes mellitus.  

Similarly, the December 1975 report of VA examination of the 
claimant disclosed a normal sinus rhythm, with no thrills, 
rubs or murmurs, no cardiomegaly, normal peripheral pulses, 
blood pressure of 122/80, and a normal heart and lungs on 
chest X-ray, while urinalysis was negative for glucose or 
occult blood.  The VA examination of the claimant in August 
1976 revealed a regular cardiac rhythm, with no murmurs, no 
cardiomegaly, normal peripheral pulses, and a normal heart 
and lungs on chest X-ray.  Blood pressure readings were 
140/90, 134/90, and 126/84, only one of which represents 
borderline elevation; an electrocardiogram was within normal 
limits; urinalysis was negative for glucose, and blood sugar 
was within normal limits.  To the same point, a December 1976 
VA hospital summary showed that the claimant's chest and 
cardiac examination were normal, an electrocardiogram was 
within normal limits, and laboratory tests were normal, while 
VA outpatient treatment records, dated in December 1977, 
disclosed that the claimant's blood pressure was currently 
134/84, pulse rate was 80, and laboratory findings were 
normal.  

As noted, hypertension was first clinically shown in November 
1980, and private medical records dated in March 1991 show 
that the claimant was seen for elevated blood sugars "over 
the past few days" and diagnosed with diabetes mellitus.  
Further, private and VA medical records in March 1996 show 
that at the time the claimant was admitted with complaints of 
chest pain and diagnosed with arteriosclerotic cardiovascular 
disease, he denied any prior history of heart trouble.  The 
claimant's statement to a VA examiner in June 2001 to the 
effect that hypertension was noted during his inservice 
hospitalization, and that he was begun on treatment is simply 
incorrect, and the undisputed evidence shows that 
hypertension was first clinically demonstrated, and 
antihypertensive medication was first prescribed, in November 
1980, more than nine years after final service separation.  

Based upon the cited clinical findings and other evidence of 
record, the Board finds that arteriosclerotic cardiovascular 
disease, hypertension, or diabetes mellitus were not manifest 
during the claimant's period of active service, on service 
medical examinations, or during the initial postservice year; 
and that none of those disabilities were demonstrated or 
diagnosed on VA or TDRL examinations in December 1971, May 
1972, November 1973, December 1975, or August 1976; on VA 
hospitalization in December 1976; or on VA outpatient 
treatment records in December 1977.  Accordingly, service 
connection for arteriosclerotic cardiovascular disease, 
hypertension, or diabetes mellitus on a direct or presumptive 
basis is not warranted, and those claims must be denied.  See 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107(a) (West 
Supp. 2001); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).  

Secondary Service Connection and Allen v. Brown

The claimant's primary contention on appeal is that his 
currently manifested and diagnosed arteriosclerotic 
cardiovascular disease, hypertension, or diabetes mellitus 
are secondary to his service-connected familial Mediterranean 
fever.  The Board initially notes that a lay person, such as 
the claimant, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
As causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  See Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  The claimant has submitted no competent medical 
evidence or opinion which supports his theory of causation.  

In addition, the Board notes that the claimant did not serve 
in combat during his period of active service, and that he is 
not entitled to the lightened evidentiary burden accorded 
combat veterans under the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  

By RO letter of February 2, 2001, the claimant was notified 
of the evidence needed to prove his claim, and was asked in 
particular to send a medical opinion from his doctor stating 
that his claimed disabilities were due to a service-connected 
condition.  However, the claimant failed to submit the 
requested evidence.  The duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991);  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996).  The Federal 
Circuit Court has held that the general rule is that where 
evidence to prove a fact is peculiarly within the knowledge 
and competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown,  
19 F.3d. 1413 (Fed. Cir. 1994).  

The claimant has asked that an independent medical opinion be 
obtained addressing the issue of causation or nexus between 
his service-connected familial Mediterranean fever and his 
currently manifested arteriosclerotic cardiovascular disease, 
hypertension, or diabetes mellitus.  However, the record 
shows that the reports of VA examination conducted in October 
1997 and in June 2001 included pertinent special examinations 
by qualified examiners, as well as studies for infectious 
diseases, immune disorders, nutritional deficiencies and 
endocrinology through comprehensive laboratory tests, as well 
as medical opinions which address the issue of whether the 
claimant's service-connected familial Mediterranean fever 
caused or worsened his current arteriosclerotic 
cardiovascular disease, hypertension, or diabetes mellitus.  
The Board finds that the evidence of record is adequate to 
resolve the issues on appeal.  

The Board finds that the record is devoid of competent 
medical evidence which links or relates the claimant's 
current arteriosclerotic cardiovascular disease, 
hypertension, or diabetes mellitus to his service-connected 
familial Mediterranean fever.  While he asserts that the 
November 1980 discharge summary from the University of 
Minnesota Hospitals showing an assessment of "familial 
Mediterranean fever with associated hypertension" 
constitutes a medical opinion that his hypertension was due 
to his service-connected familial Mediterranean fever, the 
records of that hospitalization show that no elevated blood 
pressure readings were recorded; that the claimant's 
diagnosis of familial Mediterranean fever was noted only by 
history; that no clinical findings of active familial 
Mediterranean fever were reported; that he was instructed to 
treat his familial Mediterranean fever with Colchicine if he 
had any attacks (emphasis added); and that the record fails 
to show that the reporting physicians cited any evidence or 
expressed any opinion that the claimant's service-connected 
familial Mediterranean fever caused or worsened his 
hypertension, or vice versa.  

The claimant further contends that the several excerpts from 
medical journals he submitted support a conclusion that his 
service-connected familial Mediterranean fever caused or 
worsened his hypertension.  In October 1997, he provided an 
excerpt from a medical publication pertaining to periodic 
disease, including familial Mediterranean fever, and 
indicating that the condition involved electrocardiographic 
changes on occasion which were limited to ST-segment and T-
wave changes suggesting the presence of pericarditis, or 
amyloidosis.  However, the Board finds that the cited excerpt 
makes no reference to this claimant; that neither 
pericarditis nor amyloidosis have been diagnosed in the 
claimant, and that occasional electrocardiographic changes 
limited to ST-segment and T-wave changes do not establish a 
causal or etiological relationship between service-connected 
familial Mediterranean fever and the hypertension or 
arteriosclerotic cardiovascular disease shown in this 
claimant.  

In April 2001, the claimant submitted two excerpts from 
medical journals, the first of which stated that in persons 
with familial Mediterranean fever, renal involvement was 
usually in the form of amyloidosis; that in one study, 28 out 
of 208 children with FMF showed typical clinical features of 
vasculitis; that in protracted febrile attacks lasting 
several weeks, which were often difficult to distinguish from 
FMF attacks, hypertension, thrombocystitis, and dramatic 
responses to corticosteroid therapy that was observed, was 
different from what was observed in classical FMF attacks; 
and suggested that FMF predisposes to vasculitis with renal 
involvement.  However, the Board notes that vasculitis and 
hypertension are not synonymous; that the medical evidence of 
record does not show that vasculitis or renal amyloidosis 
have been diagnosed in the veteran; and that the cited 
medical excerpt merely states that hypertension, 
thrombocystitis, and dramatic responses to corticosteroid 
therapy observed in protracted febrile attacks lasting 
several weeks was different from what was observed in 
classical FMF attacks (emphasis added).  Such does not 
establish or tend to establish a etiological link between 
service-connected familial Mediterranean fever and the 
hypertension or arteriosclerotic cardiovascular disease shown 
in this claimant.

The second excerpt from a medical journal submitted by the 
claimant, titled "Polyarteritis nodosa and familial 
Mediterranean fever", stated that in the case of a 22-year-
old FMF patient who was hospitalized with continuous fever, 
myalgia, hypertension, vertigo and a petechial rash, together 
with laboratory findings of hyperglobulinemia, 
thrombocystitis, and a leukemoid reaction, and hemorrhage of 
a renal aneurysm, his condition remained stable after 12 
months of treatment with cyclophosphamide, prednisone, and 
antihypertensive medications, providing an example of 
polyarteritis associated with FMF.  The Board notes that the 
claimant does not have a diagnosis of polyarteritis nodosa; 
that such is not at issue; and that the cited excerpt merely 
notes the coincidence of symptoms of continuous fever, 
myalgia, hypertension, vertigo, a petechial rash, hemorrhage 
of a renal aneurysm, and laboratory findings of 
hyperglobulinemia, thrombocystitis, and a leukemoid reaction, 
in a single patient with familial Mediterranean fever.  Such 
does not establish or tend to establish a etiological link 
between this claimant's service-connected familial 
Mediterranean fever and his current diagnoses of hypertension 
or arteriosclerotic cardiovascular disease.  

Moreover, the cited articles make no reference to the 
veteran, to the veteran's claims, or to any findings 
regarding his disabilities, and the Board finds that this 
evidence is not probative of this veteran's claim.  Further, 
the Court has held that a veteran's lay opinion, coupled with 
reliance on medical treatises, is insufficient to satisfy the 
medical nexus requirements necessary for an award of service 
connection, although such may establish bare plausibility.  
See Wallin v. West,  11 Vet. App. 509 (1998);  Sacks v. West,  
11 Vet. App. 314 (1998);  Libertine v. Brown,  9 Vet. 
App. 521 (1996). 

In addition, private and VA medical records show that the 
claimant's cardiac risk factors included excessive weight, 
family history, diabetes mellitus, obesity, and elevated 
cholesterol, while the March 1991 private treatment records 
diagnosing diabetes mellitus show that the claimant weighed 
268 pounds, and that he acknowledged that he had been 
overweight; that he did not get much exercise; that his diet 
consisted primarily of junk foods and sweets; and that he 
drinks up to a 12-pack of Coke daily.  None of those records 
identify the claimant's familial Mediterranean fevers as a 
risk factor for arteriosclerotic cardiovascular disease, 
hypertension or diabetes mellitus.  

In addition, in the October 1997 report of VA general medical 
examination, with studies for infectious diseases, immune 
disorders, nutritional deficiencies, and endocrinology, the 
examining physician stated that the findings on examination, 
together with his review of the information supplied by the 
veteran from the Medical Clinics of North America, and his 
own review of the most recent medical textbook (cited in his 
report) showed that hypertension and diabetes were not 
associated with familial Mediterranean fever; and that 
neither the high blood pressure, the heart condition, nor the 
diabetes were aggravated by the familial Mediterranean fever.  
He further expressed his medical opinion that the claimant's 
obesity was the primary reason he had Type II diabetes 
mellitus, that his coronary disease and hyperlipidemia most 
likely reflected dietary factors; and that coronary artery 
disease, hypertension, and diabetes were not associated with 
familial Mediterranean fever. 

Similarly, the June 2001 report of special VA cardiovascular 
examination, with studies for infectious diseases, immune 
disorders, nutritional deficiencies, and endocrinology, cited 
the claimant's history of preservice familial Mediterranean 
fever, still symptomatic on an intermittent basis; Type II 
diabetes, diagnosed in 1991, with risk factors of family 
history and excessive weight; and arteriosclerotic heart 
disease with an inferior myocardial infarction, status post 
angioplasty and stent, with some left ventricular 
hypertrophy.  The examiner stated that in his medical 
opinion, there was no basis for a relationship between the 
claimant's diabetes mellitus, hypertension, and 
arteriosclerotic heart disease and his periodic Mediterranean 
fever; and that his arteriosclerotic heart disease might well 
be a combination of risk factors including both hypertension 
and diabetes mellitus.  

Based upon the foregoing evidence, and for the reasons and 
bases stated, the Board finds that the claimant's service-
connected familial Mediterranean fever did not cause or 
worsen his current arteriosclerotic cardiovascular disease, 
hypertension, or Type II diabetes mellitus.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arteriosclerotic cardiovascular 
disease, hypertension and diabetes mellitus on a direct basis 
or as secondary to service-connected familial Mediterranean 
fever is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

